Citation Nr: 1129238	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-19 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure and exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty for over twenty years, with service from February 1964 to December 1968, and October 1971 to July 1993.  The Veteran died in June 2007.  The Appellant is his surviving spouse.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

In March 2011, the Appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required.


REMAND

Additional development is needed before the claim on appeal can be properly adjudicated.

The Appellant in this case seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate lists a pulmonary embolism as the immediate cause of death with esophageal carcinoma as a significant condition contributing to death.  The Appellant contends the Veteran's esophageal cancer was due to his exposure to herbicides.  Alternatively, at the March 2011 hearing, the Appellant's attorney argued his esophageal cancer arose from his exposure to ionizing radiation.  The appellant asserts that the Veteran's service on submarines exposed him to ionizing radiation, and the Appellant submitted records which disclose that the Veteran was exposed to ionizing radiation.  The Appellant also submitted a private medical opinion linking the Veteran's diagnosed esophageal cancer to the Veteran's history of exposure to herbicides and ionizing radiation, in light of the Veteran's long history of reflux.

With regard to the allegation regarding ionizing radiation, the Appellant has submitted service records documenting ionizing radiation exposure.  Specifically, the following documents were submitted: the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation; a service examination documenting that from December 1971 to January 1977 the Veteran's total exposure was 00.034 rem; personnel records documenting that the Veteran was assigned to a nuclear fast attack submarine; and a Special Duty Medical Abstract indicating that the Veteran was physically qualified for occupational exposure to ionizing radiation.   

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in a number of different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  
Under 38 C.F.R. § 3.309(d), there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  
Service connection for claims based on exposure to ionizing radiation may also be established via 38 C.F.R. § 3.311.  Under this section, other "radiogenic" diseases found five years or more after service in an ionizing radiation-exposed Veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  "Radiogenic diseases" under this regulation include any form of cancer.  38 C.F.R. § 3.311(b)(2)(vii).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest 5 years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Here, the Veteran's personnel file must be obtained in order to properly determine whether presumptive service connection is available under § 3.309(d).  Additionally, the proper development under § 3.311 must be conducted in this case.  

Service connection based on radiation exposure may also be established on a direct basis.  While the Board notes that two private treatment reports dated from March 2011 have been submitted relating the Veteran's cancer of the esophagus to his exposure to ionizing radiation, the claim cannot be adjudicated solely on these opinions at this time.  One of the opinions, authored by DMS, D.O. is unsupported by any rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The other report, authored by RH, D.O., relies on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, Dr. H makes a number of references to the fact that the Appellant has already been awarded service connection for the Veteran's esophageal cancer for accrued benefits purposes.  Dr. H identifies a Board decision dated from April 29, 2010 in which this benefit was apparently allowed and cites portions of this decision in his report.  Rather, an electronic search of the citation number attached to this Board decision as cited in Dr. H's report reveals a Board decision rendered on a different Veteran based on entirely different facts and circumstances.  

On remand, development of the claim for service connection for cause of the Veteran's death should address the contention, discussed in the August 2007 rating decision and again raised by the medical evidence submitted during the course of the appeal, that the Veteran's esophageal cancer was caused, aggravated, or accelerated by his service-connected hiatal hernia, gallstones, and cholecystectomy.  In this regard, the Board notes that, although the Appellant did not specifically address a claim on this basis in the notice of disagreement following the August 2007 rating decision, adjudication of the claim of entitlement to service connection for the cause of death must address all theories of entitlement.

With regard to the allegation regarding herbicides, the Board points out that cancer of the esophagus has been specifically identified as a disease ineligible for presumptive service connection due to herbicide exposure.  See Notice, 75 Fed. Reg. 32,540-03 (2010).  Despite this, in the two private medical opinions dated from March 2011, the providers partially attribute the Veteran's esophageal cancer to herbicide exposure.  

On remand, a VA medical opinion should be obtained to reconcile this information, address the likelihood that esophageal cancer was due to exposure to ionizing radiation, and also to determine whether there may be any link between the Veteran's esophageal cancer and his service-connected disabilities, including a hiatal hernia. 

Accordingly, the case is REMANDED for further development.  This development should be accomplished in the following order:

1.  Request complete personnel records from the National Personnel Records Center (NPRC), to ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2).  NPRC should be directed to review the personnel records to determine whether complete records of the Veteran's submarine service have been obtained.  NPRC should determine whether any additional records of the Veteran's exposure to ionizing radiation are separately-filed, and should search for any separately-filed documents.  If records of exposure to ionizing may be held at another location, NPRC should identify that location.  

2.  Associate all records obtained from NPRC with the Veteran's claim folder.  Request any records identified by but not provided by NPRC.  

3.  Afford the Appellant an opportunity to identify or submit any additional outstanding medical evidence related to her contention that the cancer which cause the Veteran's death was due to his exposure to herbicides, ionizing radiation, a service-connected disability, or to some other incident of his service.

4.  AFTER completing the actions directed in paragraphs #1 to #3, pursuant to the provisions of 38 C.F.R. § 3.311(a)(2)(iii), request that an ionizing radiation dose estimate be obtained for the Veteran from the VA Under Secretary for Health.  The dose estimate should be based on the official service records obtained from the NPRC, the records of the Veteran's submarine service, and the Appellant's submitted supporting evidence taking into consideration his submarine service.  After a radiation dose has been obtained, follow the procedural and adjudicative requirements of 38 C.F.R. § 3.311.  In this regard, if appropriate, request that the VA Under Secretary for Benefits or its designee, after reviewing the claims file to include the March 2011 private medical reports, to offer an opinion as to whether it is least as likely as not (a 50 percent probability or higher) that the Veteran's cancer of the esophagus is related to service, including as a result of exposure to ionizing radiation in service.  In any review of the claim under 38 C.F.R. § 3.311, any opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5.  After completing the actions directed in paragraphs #1 through #4, arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After reviewing the entire record, the reviewer must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, to include a hiatal hernia, caused or contributed substantially or materially to cause the death of the Veteran.  The reviewer should provide an opinion as to whether it is at least as likely as not that the herbicide exposure caused or contributed substantially or materially to cause the death of the Veteran, taking into account the two private medical opinions of March 2011.  Finally, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, probability) that the Veteran's service-connected disabilities, herbicide exposure, and exposure to ionizing radiation, considered together, caused the Veteran's esophageal cancer.  

The rationale for any opinion expressed should be provided in a legible report.  

6.  Review the record and the evidence obtained during Remand to determine whether any additional development required, and, if development is required, conduct that development. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the cause of death claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any determination remains adverse, the Appellant and her representative should be furnished an SSOC and afforded an appropriate period of time to respond before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



